On Petition for Rehearing.
Roby, J.
5. Where evidentiary facts stated in a special finding are such that but one inference can be drawn from them, the absence of the statement of the ultimate fact will not prevent the court from drawing the unavoidable inference; but when such evidentiary facts leave room for difference of reasonable opinion, the party having the burden of proof must fail. Indiana Trust Co. v. Byram (1905), 36 Ind. App. 6.
6. The findings in this case do not show an adverse possession. The decision in this case is that the special findings do not show an adverse holding for twenty years. Had the court stated such ultimate fact, an altogether different aspect would be given to the finding. Webb v. Rhodes (1902), 28 Ind. App. 393.
The petition for rehearing is overruled.